Citation Nr: 0947409	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to bilateral leg cramps, to include as 
secondary to the service-connected disability of shell 
fragment wound, middle third, left leg.

2.  Entitlement to service connection for right inguinal 
hernia, repaired, to include as secondary to the service-
connected disability of shell fragment wound, abdomen, 
operative scars, laceration left kidney, pancreas and colon. 

3.  Entitlement to service connection for a prostate 
condition, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a kidney condition 
(claimed as infections), to include as secondary to the 
service-connected disability of shell fragment wound, 
abdomen, operative scars, laceration left kidney, pancreas 
and colon. 

5.  Entitlement to service connection for sigmoid 
diverticulosis with internal hemorrhoids (claimed as colon 
condition), to include as secondary to the service-connected 
disability of shell fragment wound, abdomen, operative scars, 
laceration left kidney, pancreas and colon. 
6.  Entitlement to service connection for a bladder condition 
(claimed as infections), to include as secondary to the 
service-connected disability of shell fragment wound, 
abdomen, operative scars, laceration left kidney, pancreas 
and colon. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that there may be 
outstanding VA records relevant to the issues on appeal.  The 
Veteran has related having been treated at the St. Cloud or 
Minneapolis VA medical centers.  See February 2006 statement.  
The Veteran has also recently reported having been treated 
for bladder infections periodically, started as early as 1970 
at the VA Medical Center in Minneapolis.  

Of record are several VA examination reports dated in the 
1970s, including a 1970 report showing treatment for a 
urinary tract infection.  Thereafter, the earliest VA 
treatment records are dated from November to December 2003 
and March 2005 through December 2006, including VA 
examination reports dated in March 2006.  

The Veteran statement implies that he received regular 
treatment at these facilities since his separation.  Notably, 
a March 2006 VA urology note documents that VA had provided 
the Veteran a prostate biopsy in April 2004 and no clinical 
records from this time have been associated with the claims 
file.  Moreover, in an April 2008 statement, the Veteran 
stated that he had recently had prostate surgery and been 
diagnosed as having prostate cancer.  No records reflecting 
these events appear in the claims file.  It thus appears that 
there are possibly outstanding relevant records.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c) (2009).

Moreover, the Board notes several deficiencies in the notice 
letters provided to the Veteran pursuant to the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  The February 2006 notice, 
related to the claims for service connection of a prostate 
condition, kidney condition, bladder condition and colon 
condition did not notify the Veteran of the disability rating 
and effective date provisions that are pertinent to these 
claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Similarly, the VCAA notice letters of March 2006 and June 
2006, pertaining to the claims for service connection of 
bilateral leg cramps and right inguinal hernia, respectively, 
did not provide adequate notice regarding how to substantiate 
a claim of secondary service connection, including as based 
upon aggravation.  38 C.F.R. § 3.310.  Upon remand, 
appropriate notice should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, notify the Veteran of what 
information and evidence are needed to 
substantiate his claims of entitlement to 
service connection for disabilities as 
secondary to service-connected 
disabilities.  The Veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion he must 
submit.  If requested, VA will assist him 
in obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

Such VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates for 
the disabilities at issue, as outlined in  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Depending upon the Veteran's response, any 
and all assistance due the Veteran must 
then be provided by VA to him.

2.  Obtain any of the Veteran's VA medical 
records since the date of the Veteran's 
separation from active duty that are not 
currently associated with the claims file, 
particularly those from the St. Cloud VA 
medical center and the Minneapolis VA 
medical center, and associate them 
therewith.  If any records are unavailable 
a notation to that effect should be made 
in the claims file.

3.  Readjudicate the issues on the basis 
of all pertinent evidence of record and 
all governing law and regulations, 
including 38 C.F.R. § 3.310.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, which should contain notice 
of all relevant actions taken on the 
claims for benefits, and set forth all 
pertinent evidence and governing law and 
regulations, including but not limited to 
38 C.F.R. § 3.310.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


